Citation Nr: 0322571	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for scars, 
residuals of melanoma excisions, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran retired from the United States Army in June 1994 
with more than twenty-six years of active service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues listed on the title page were the subjects of a 
Board remand in December 1997.  A number of other appealed 
issues were addressed on the merits in the Board's December 
1997 decision, and therefore will not be further considered 
by the Board.  See 38 C.F.R. § 20.1100 (2002).


REMAND

In April 2003, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  Specifically, the Board obtained VA 
outpatient records from the VA Medical Center (VAMC) in 
Tampa, Florida dating from March 2002 to June 2003 and the 
report of a computerized tomography (CT) scan of the 
paranasal sinuses conducted in April 1999 at the San Juan-
VAMC.  In addition the Board ordered a VA compensation 
examination in order to ascertain the current level of 
severity of the veteran's service-connected melanoma scars 
and sinusitis.  The examination was conducted in July 2003 
pursuant to the Board's development instructions.  All of the 
development requested by the Board in April 2003 was 
completed.

The Board's consideration of this appeal must be deferred at 
this point, however, because of an intervening judicial 
ruling on the subject of Board-initiated development.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), decided May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby].

Further, it is noted that the pertinent rating criteria for 
skin disorders, see 38 C.F.R. § 4.118, have been revised 
during the course of this appeal.  Although the revised 
rating criteria were furnished to the veteran and his 
representative by letter from the Board dated in March 2003, 
these revised criteria have not been applied by the RO.  
Under the circumstances here presented, the Board believes 
that the case should be adjudicated at the agency of original 
jurisdiction level to insure all appropriate due process to 
the veteran.  See Bernard, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must readjudicate the issues on 
appeal with consideration of all 
additional evidence and argument received 
since issuance of the October 2002 
supplemental statement of the case, to 
include the records obtained as a result 
of the Board's April 2003 development 
memorandum.  The readjudication of the 
increased rating claim for the melanoma 
scars must include consideration of the 
amended version of the rating criteria 
for skin disorders under 38 C.F.R. 
§ 4.118.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


